Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a sputtering target formed of a potassium niobate sintered body with a dopant added with a variation coefficient of a dopant concentration in a plane of the target being 0.12 or less.

	While prior art discloses knowledge in the art of potassium sodium niobate sintered bodies with dopants included (see Azuma, as applied in prior office action) and knowledge in the art of adding dopants to target materials with uniform distribution (see Polcik as applied in the prior office action), no prior art exists disclosing knowledge in the art of obtaining the specific variation coefficient required within a potassium sodium niobate target, and Polcik, as applied previously, contains a dopant within a non-analogous target composition formed by a non-analogous formation technique, as further evidenced by the affidavit of 9/24/21.  Therefore, one of ordinary skill in the art would not necessarily be able to apply the technique of Polcik with the target composition of Azuma and expect to obtain the requisite dopant variation coefficient required by the instant claims without further undue experimentation and adjustment of the formation techniques.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASON BERMAN/Primary Examiner, Art Unit 1794